Citation Nr: 0118085	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-18 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $287.50.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to April 
1996.



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision by the Committee on 
Waivers and Compromises (COWC) at the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to waiver of recovery of work 
study benefits in the amount of $287.50.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran received work-study benefits in the amount of 
$287.50.  

3.  The veteran did not perform his work study contract.  

4.  The veteran's failure to complete his work study contract 
resulted in an indebtedness of $287.50.  

5.  The veteran was at fault in creating the indebtedness and 
VA was not at fault.  

6.  Waiver of the indebtedness would result in unfair 
enrichment to the veteran.

7.  Recovery of the indebtedness would not deprive the 
veteran or his family of basic necessities.  

8.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

9.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
benefits received.  


CONCLUSION OF LAW

Recovery of the work-study indebtedness in the amount of 
$287.50 would not violate the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was awarded VA Vocational Rehabilitation benefits 
under Chapter 31 for the period beginning on August 17, 1998.  
He was awarded an advance allowance of $287.50 for work-study 
benefits on September 11 1998.  This amount represented 50 
hours of work-study at $5.75 per hour based on the veteran's 
Work-Study Agreement #43-8-0950.  

By letter dated January 14, 1999, the RO notified the veteran 
of a reduction in his educational benefits in the amount of 
$287.50 for failure to complete his work study agreement.  
This amount represents the overpayment in VA benefits.  

In January 1999 the veteran requested a waiver of the 
overpayment of educational benefits.  He does not dispute the 
validity of the indebtedness.  He concedes that he did not 
perform the work study hours.  He argues that his employer, 
The Employer Resource Center, would not allow him to complete 
his work study contract.  He contends that he completed his 
work study agreement the previous three semesters without any 
problems.  He contends that his supervisor terminated his 
work study contract because his supervisor had been denied a 
contract extension.  He argues that he never breached a work 
study contract prior to that fall semester, and he was 
willing and able to complete the 50 hours required to 
complete his agreement.  He also argues that he is unable to 
repay the indebtedness.  

In support of his claim the veteran submitted a copy of a 
Work-Study Payment Card, VA Form 5230, which shows he 
received an advance payment of $287.50 for 50 hours of work 
study for the period August 17, 1998 to December 18, 1998.  
This also shows that he did not perform any work study hours 
for that period.  The overpayment was created on December 29, 
1998.  

The evidence includes a Time Record (Work-Study Program, VA 
Form 22-8690, completed by the State of California Employer 
Resource Center.  It shows the veteran had an approved 
employment period which extended from August 17, 1998 to 
December 18, 1998.  It also shows that his contract was 
terminated because he did not complete the work study hours.  

The veteran submitted a Financial Status Report, VA Form 20-
5655, in support of his claim for waiver.  He listed a $0.00 
monthly net income for himself and a $1,467.94 monthly net 
income for his spouse.  The Board notes that he was receiving 
$96.00 in monthly disability compensation, which represented 
$184.00 in service-connected disability benefits minus $88.00 
withheld to recoup severance payments.  The evidence also 
shows he was receiving $649.01 at that time for Chapter 31 
vocational rehabilitation benefits.  He listed his monthly 
net expenses as $1,425.00.  This included a monthly payment 
of $150.00 toward a personal loan with an outstanding balance 
of $1,700.00.  He also listed assets of $200.00.  

The evidence includes a September 1999 Report of Contact, VA 
Form 119, which shows the RO contacted the veteran's 
supervisor at the State of California Employer Resource 
Center.  She stated that he had worked during the summer of 
1998, but he did not work during the 1998 fall term, which 
began August 17, 1998.  She stated that she arranged for him 
to work during the fall semester.  She stated that she called 
him several times and e-mailed him about filling out a time 
sheet for any hours completed at the Center during that term.  
She stated that she allowed him several months to respond.  
She stated that he did not respond so she terminated the 
contact.  

The RO also contacted him.  He stated that he expected to 
work during the Christmas break and he was not contacted by 
his supervisor prior to that time.  He stated that his 
contract had already been terminated when he showed up for 
work.  

The evidence includes a November 1999 Report of Contact, VA 
Form 119, which shows the RO contacted the veteran regarding 
the indebtedness.  He stated that he was unable to obtain 
work-study employment, but he had obtained student employment 
at the college where he is enrolled.  He stated that he 
planned to repay the work-study debt from his wages.  He also 
stated that he planned to withdraw his appeal and would 
submit a written statement to that effect.  In a December 
1999 Report of Contact, VA Form 119, he stated that he had 
just started his new job and had not yet received a full 
paycheck.  He also stated that he wished to pursue his 
appeal.  


Criteria

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision should not 
be unduly favorable or adverse to either side.  

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination consideration will be given to the 
following elements, which are not all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965(a) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  



Analysis

I.  Duty to Notify and Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Decision on 
Waiver of Indebtedness and the Statement of the Case issued 
during the pendency of the appeal, he was given notice of the 
information and lay evidence necessary to substantiate the 
claim.  That is, he was given notice of the regulations 
pertaining to waiver of indebtedness.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  

The RO made reasonable efforts to obtain relevant evidence in 
support of the claim for waiver of indebtedness.  The 
evidence includes the pertinent information pertaining to the 
veteran's VA Vocational Rehabilitation benefits under Chapter 
31, including the advance allowance of $287.50 for work study 
benefits under the veteran's Work-Study Agreement #43-8-0950.  
The evidence includes his Work-Study Payment Card, VA Form 
5230, which shows he received an advance payment of $287.50 
for 50 hours of work study for the period August 17, 1998 to 
December 18, 1998.  

The evidence includes a Time Record (Work-Study Program, VA 
Form 22-8690, completed by the State of California Employer 
Resource Center.  It provides information regarding 
termination of the veteran's work-study employment contract.  
He has also submitted statements pertaining to termination of 
his work study employment contract.  

He has also submitted a Financial Status Report, VA Form 20-
5655, and statements in support of his claim that recovery of 
the indebtedness would cause he and his family undue 
financial hardship.  The evidence also includes a September 
1999 Report of Contact, VA Form 119, which shows the RO 
contacted the veteran's supervisor at the State of California 
Employer Resource Center.  She provided evidence regarding 
the circumstances surrounding termination of the work study 
employment contract.  


The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

There is no reasonable possibility that assistance in 
obtaining additional evidence would aid in substantiating the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(a)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to him under this new law.  Moreover, he has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


II.  Waiver

In this case, the Board finds that the indebtedness did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  See 38 U.S.C.A. § 5302.  
Therefore, recovery of indebtedness can be waived if it is 
shown that it would be against the principles of equity and 
good conscience to require the veteran to repay the debt to 
the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds that the 
veteran was at fault in the creation of the debt.  The 
evidence shows the veteran was awarded an advance allowance 
of $287.50, for which he agreed to repay by performing 50 
hours of work study at $5.75 per hour under Work-Study 
Agreement #43-8-0950.  He argues that he was not at fault in 
the creation of the indebtedness because his employer, The 
Employer Resource Center, would not allow him to complete his 
work study contract.  He argues that his supervisor 
terminated his work study contract because his supervisor had 
been denied a contract extension.  The probative evidence 
does not support his version of the events.  

The Work-Study Payment Card, VA Form 5230, shows the veteran 
received an advance payment of $287.50 for 50 hours of work 
study for the period August 17, 1998 to December 18, 1998.  
It also shows that he did not perform any work study hours 
for that period.  The Time Record (Work-Study Program, VA 
Form 22-8690, completed by the State of California Employer 
Resource Center shows the veteran's contract was terminated 
because he did not complete the work study hours.  Finally, 
an independent statement by the veteran's supervisor at the 
State of California Employer Resource Center shows that she 
had arranged for him to work during the fall semester.  She 
stated that he had worked during the summer of 1998, but he 
did not work during the 1998 fall term, which began August 
17, 1998.  

In fact, she stated that she had called him several times and 
e-mailed him about filling out a time sheet for any hours 
completed at the Center during that term.  She stated that 
she allowed him several months to respond but he did not do 
so.  It is only after these facts were obtained that the 
veteran stated that he was not contacted by his supervisor 
prior to the Christmas break and that his contract had 
already been terminated when he showed up for work.  This is 
inconsistent with his prior statement that his supervisor 
terminated his work-study contract at the beginning of that 
semester because his supervisor had been denied a contract 
extension.  For these reasons the Board finds that the 
veteran was at fault in the creation of the debt and the VA 
was not at fault in the creation of the debt.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment to the veteran in the amount of $287.50.  
The November 1999 and December 1999 Reports of Contact, VA 
Forms 119, shows he obtained employment at the college where 
he is enrolled.  Allowing him to keep the $287.50 without 
performing the agreed 50 hours of work-study would constitute 
unjust enrichment in his favor.  

The Board finds that the evidence does not demonstrate that 
the veteran or his family would experience undue financial 
hardship if required to pay the work study indebtedness.  The 
January 1999 Financial Status Report, VA Form 20-5655, shows 
the veteran and his spouse have a monthly net income 
$1,563.94.  This exceeds their monthly net expenses of 
$1,425.00, by over $100.00 per month.  In addition, their 
monthly net expenses included a monthly payment of $150.00 
toward a personal loan with an outstanding balance of 
$1,700.00.  This contract obligation should now be completed, 
which would provide an excess monthly net income of over 
$250.00 per month.  The evidence also shows the veteran was 
receiving $649.01 for Chapter 31 vocational rehabilitation 
benefits.  Finally, the November 1999 and December 1999 
Reports of Contact, VA Forms 119, shows the veteran is 
currently employed and receiving additional monthly income.  
All of this evidence shows he could make reasonable monthly 
payments toward repaying his work study indebtedness without 
exposing himself or his family to undue financial hardship.  

In addition, the Board notes the evidence does not reflect 
that denial of waiver would defeat the purpose of paying VA 
benefits by nullifying the objective for which the benefits 
are intended, and there is no persuasive evidence that any 
reliance on overpaid benefits resulted in the veteran's 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  Therefore, recovery of the work-study 
indebtedness would not be against equity and good conscience.  

The Board finds that the evidence is not evenly balanced in 
this case but is against the claim for waiver.  The Board 
concludes that recovery of the work study indebtedness in the 
amount of $287.50 would not violate the standard of equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  


ORDER

Entitlement to waiver of recovery of an overpayment in the 
amount of $287.50 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

